[Cite as Graves v. Unknown, 2011-Ohio-2497.]

                                     Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




WILLIAM GRAVES

       Plaintiff

       v.

UNKNOWN

       Defendant

Case No. 2011-01259-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On January 6, 2011, this court issued an entry dismissing City of
Columbus as a defendant. The plaintiff was ordered to submit an amended complaint
which names a state entity as party defendant on or before February 9, 2011, or face
dismissal of his case. Plaintiff was also ordered to pay the required $25.00 filing fee or
to file a poverty affidavit with this court. Plaintiff has failed to comply with the court
orders. Therefore, the case is DISMISSED without prejudice. The court shall absorb
the court costs of this case.




                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk
Case No. 2011-01259-AD          -2-   ENTRY



Entry cc:

William Graves
554 Morrison Drive
Ashville, Ohio 43103

DRB/laa
2/15
Filed 2/24/11
Sent to S.C. reporter 5/16/11